DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application and amendments and remarks filed on 29 June 2021.
Claims 1-3, 5-10 have been amended. 
Claim 4 has been cancelled.
Claims 11-20 are new.
Claims 1-3, 5-20 are currently pending and have been examined.
Claims 1-3, 5-20 are rejected.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  change “the storage medium” to “the non-transitory storage medium” since claims 10-20 are dependent on the independent claim 10 and the preamble of claim 10  discloses: “a non-transitory storage medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 combines two statutory classes into one.  “A computer device, comprising…” and then “wherein the method comprises…”.  Applicant may want to change claim to read: “A computer device for aggregating payments, comprising a memory and a processor, wherein the memory stores at least one computer-readable instruction, wherein the at least one computer-readable instruction, when executed by the processor, causes the processor to acquire transaction information...”
Dependent claims 11-15 are also rejected under 35 U.S.C.11(b) due to their dependence on independent claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claims 8 and 9 are directed to a system comprising a series of components; and Claim 10 is directed to a computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category.
Under Step 2A Prong 1, with respect to Claims 1-3, 5-20, the independent claims (Claims 1, 8, 9, and 10) are directed, in part, to aggregate payment, comprising: acquiring transaction information from a client, wherein the transaction information comprises location information of the client; assigning, based on the location information, the transaction information to a transaction node that has jurisdiction over the location information by: matching, based on a service type of the transaction information, an assignment rule in an assignment list, such that requests for a same service type from a same client are processed by a same transaction node; acquiring, according to the assignment rule, information of a usage state of a matched transaction node; in response to the usage state of the transaction node meeting a first predetermined condition, assigning, based on the location information, the transaction information to the transaction node that has jurisdiction over the location information, wherein the transaction node is a transaction center within a specified region; matching, according to the transaction node, a channel docking layer that pre-establishes a connection relationship with the transaction node, and sending a transaction request in the transaction information to a transaction object such that the transaction object processes the transaction request; and acquiring a processing result from the transaction object, and transmitting information of the processing result to the client.  
These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when acquiring transaction information with location information from a client; business relations and legal obligations occur when processing a transaction, acquiring a processing result, and transmitting the processing of the transaction information result to the client; and managing relationships occur when following rules to assign a transaction to a node with similar location and service information as the transaction.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “memory,” “computer-readable instruction,” “non-transitory storage medium,” “access frontend,” “relay server,” “transaction node,” “distributed transaction system,” “channel gateway,” and “computer device” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-3, 5-7, 11-20 are directed to explaining more about verifying verification information of the transaction, assigning the transaction node, and creating order numbers to process the transaction.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106779649 A) hereinafter Liu, in view of Erb et al. (US 2020/0186568 A1) hereinafter Erb.
Claims 1, 8, 9, 10
Liu discloses the following limitations:
 (Currently Amended) A backend architecture method for aggregate payment, comprising: acquiring transaction information from a client, wherein the transaction information comprises location information of the client; (see at least 2:11-3:1; 4:1-4:4; 4:13-5:9; 5:11-7:3.  Liu discloses a transaction processing method comprising receiving a user pay request and the selected means of payment of the user.  Liu further discloses judging whether the selected means of payment of user is a local bank and/or the geographical position residing for the user.). 
sending a transaction request in the transaction information to a transaction object such that the transaction object processes the transaction request; acquiring a processing result from the transaction object, and transmitting information of the processing result to the client.  (see at least 2:11-3:1; 4:1-4:4; 4:13-5:9; 5:11-7:3.  Liu discloses that after determining the geographic location of the user, the system will transfer the account to the correct unified payment and settlement system in the area geographic location of the user to compete the transaction.). 

Liu discloses the limitations shown above.  Liu fails to specifically disclose the assigning the transaction information to a transaction node steps. However, Erb discloses the following limitations:
assigning, based on the location information, the transaction information to a transaction node that has jurisdiction over the location information by: matching, based on a service type of the transaction information, an assignment rule in an assignment list, such that requests for a same service type from a same client are processed by a same transaction node;  acquiring, according to the assignment rule, information of a usage state of a matched transaction node; in response to the usage state of the transaction node meeting a first predetermined condition, assigning, based on the location information, the transaction information to the transaction node that has jurisdiction over the location information, wherein the transaction node is a transaction center within a specified region in a distributed transaction system; (see at least [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104].  Erb discloses that transactions follow rules in order to route the transaction to a segment and node that contains similar information (i.e., location information) as the transaction.   Erb discloses that the message typically must discover the address of the receiving element.  The system looks up names to return the necessary address information.  Thereafter, the transaction will be matched to a node that handles the same segments, partitions, or other groupings of transaction information.  The transaction may be re-matched.). 
matching, according to the transaction node, a channel gateway in a channel docking layer that pre-establishes a connection relationship with the transaction node, and (see at least [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104].  Erb discloses the transaction will be assigned to a node after the information has been analyzed.  The node will contain other transactions with similar information (i.e., location address information).  The node is part of a blockchain that allow communication when the transaction is needed for processing and further lookups.). 
sending a transaction request in the transaction information to a transaction object over the matched channel gateway such that the transaction object processes the transaction request; and (see at least [0245] [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180]  [0104].  Erb discloses the transaction will be finalized (i.e., processed), and a message will be sent to appropriate parties.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu to incorporate the teachings of Erb and specifically disclose the assigning the transaction information to a transaction node steps because doing so would allow organization and lead to more efficient processing of the plethora of transactions (see at least Erb abstract [0034]-[0035] [0057]-[0079] [0005] [0040]-[0042] [0047]). 

Claims 2, 11, 16
Liu/Erb disclose the limitations shown above.  Erb specifically discloses verifying transaction information using encryption communication protocol.
 (Currently Amended) The method according to claim 1, wherein before assigning, based on the location information, the transaction information to the transaction node that has jurisdiction over the location information, the method further comprises: verifying verification information of the transaction information, wherein the verification information is set using an encryption communication protocol; (see at least [0050]-[0053] [0056]-[0057] [0060]-[0061] [0072]-[0080] [0087]-[0104] [0108] [0113] [0132] [0224] [0247].  Erb discloses verifying the transaction information.  Erb discloses communicate via mutually-authenticated encrypted connections.). 
acquiring identity information of the client sending the transaction information and the service type by parsing the transaction information that has passed the verification; matching in an identity authority list based on the parsed identity information and the service type for authentication; and (see at least [0050]-[0053] [0056]-[0079] [0060]-[0061] [0072]-[0080] [0087]-[0104] [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0085] [0034] [0170]-[0180] [0104].  Erb discloses analyzing the message containing the transaction information.  Erb discloses that the message typically must discover the address of the receiving element.  The system looks up names to return the necessary address information.  Thereafter, the transaction will be matched to a node that handles the same segments, partitions, or other groupings of transaction information.  The transaction may be re-matched.). 
assigning the transaction node to the transaction information that has passed the authentication. (see at least [0050]-[0053] [0056]-[0057] [0060]-[0061] [0072]-[0080] [0087]-[0104].  Erb discloses that after the transaction information is verified, the transaction may be assigned a transaction node.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu/Erb to incorporate the teachings of Erb and specifically disclose verifying transaction information using encryption communication protocol because doing so would help with the encryption, authentication, digital signatures and other technologies are used to guarantee customer privacy and data integrity (see at least Liu [0247] [0050]-[0053] [0087]-[0104] [0108]). 

Claims 3, 12, 17
Liu/Erb disclose the limitations shown above.  Erb specifically discloses analyzing the traffic value before assigning the transaction node to the transaction.
 (Currently Amended) The method according to claim 2, wherein before of-assigning the transaction node to the transaction information that has passed  the authentication, the method further comprises: acquiring a traffic value of transaction information that has passed  the authentication in a first predetermined time period; and allowing assignment of transaction information of which the traffic value is less than or equal to a first predetermined threshold.  (see at least [0242] [0034] [0127]-[0132] [0212] [0256] [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104].  Erb discloses traffic management enables a user to set and enforce limits on the requests per unit of time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu/Erb to incorporate the teachings of Erb and specifically disclose analyzing the traffic value before assigning the transaction node to the transaction because doing so would allow organization and lead to more efficient processing of the plethora of transactions (see at least Erb abstract [0034]-[0035] [0057]-[0079] [0005] [0040]-[0042] [0047]). 

Claims 5, 13, 18
Liu/Erb disclose the limitations shown above.  Erb specifically discloses  re-matching an assignment rule.
 (Currently Amended) The method according to claim 1, wherein in response to the usage state of the transaction node not meeting the first predetermined condition, the assignment rule is re-matched to re-determine the transaction node. (see at least [0034] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104].  Erb discloses that transactions follow rules in order to route the transaction to a segment and node that contains similar information (i.e., location information) as the transaction.   Erb discloses that the message typically must discover the address of the receiving element.  The system looks up names to return the necessary address information.  Thereafter, the transaction will be matched to a node that handles the same segments, partitions, or other groupings of transaction information.  The transaction may be re-matched.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu to incorporate the teachings of Erb and specifically disclose re-matching an assignment rule because doing so would allow organization and lead to more efficient processing of the plethora of transactions (see at least Erb abstract [0034]-[0035] [0057]-[0079] [0005] [0040]-[0042] [0047]). 

Claims 6, 14, 19
Liu/Erb disclose the limitations shown above.  Erb specifically discloses processing the transaction steps.
 (Currently Amended) The method according to claim 1, wherein processing the transaction request by the transaction object comprises: creating a unique order number based on the transaction request; processing, in the transaction object, the transaction request corresponding to the order number by calling a communication interface; writing processing data of the transaction request, as an asynchronous task, into an asynchronous task queue for buffering; performing a retry in response to an exception of an asynchronous task in the asynchronous task queue during processing; and (see at least [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104] [0102] [0026] [0027] [0051] [0263].  discloses the transaction will be assigned a number and stored in a memory pool.  Erb nodes are assumed to be running asynchronously during the processing steps.). 
deleting, in response to all asynchronous tasks in the asynchronous task queue being completed, all the asynchronous tasks in the asynchronous (see at least [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104] [0102] [0026] [0027] [0051] [0263].  Erb discloses that information may be deleted when the processing has completed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu/Erb to incorporate the teachings of Erb and specifically disclose processing the transaction steps because doing so would allow organization and lead to more efficient processing of the plethora of transactions (see at least Erb abstract [0034]-[0035] [0057]-[0079] [0005] [0040]-[0042] [0047]). 

Claims 7 , 15, 20
Liu/Erb disclose the limitations shown above.  Erb specifically discloses  retrying processing of the transaction.
 (Currently Amended) The method according to claim 6, further comprising: acquiring a retry count; and deleting the asynchronous task in response to the retry count reaching a second threshold, and feeding back exception information to the client.  (see at least [0034]-[0037] [0026]-[0031] [0043][0074] [0097]-[0106] [0057]-[0079] [0085] [0034] [0170]-[0180] [0104] [0102] [0026] [0027] [0051] [0263].  Erb discloses that information may be deleted when the processing has completed.  Erb discloses that the system may need to retry a processing step.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction processing method of Liu/Erb to incorporate the teachings of Erb and specifically disclose retrying processing of the transaction because doing so would allow organization and lead to more efficient processing of the plethora of transactions (see at least Erb abstract [0034]-[0035] [0057]-[0079] [0005] [0040]-[0042] [0047]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rollings et al. (US 2020/0034823 A1) discloses receiving data regarding a plurality of card-present payment transactions that have been conducted in the geographic area during a time interval, determining a plurality of segments of the geographic area, assigning each of the transactions to the segment in which the transaction was conducted, determining aggregate transaction data for each of the segments based on data regarding the transactions that have been assigned to that segment; generating a transaction index for each segment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691     

/HANI M KAZIMI/Primary Examiner, Art Unit 3691